Spencer, Ch. J. delivered the opinion of the court.
In Chapman v. Lipscombe and Powel, (1 Johns. Rep. 294.) a bill was drawn and dated at Mew-York, on persons residing there, and by them accepted. The drawers resided in Petersburgh in Virginia; the bill was protested for non-payment, and two notices were, in due time, put into the post-office, directed to the drawers, giving them the necessary information; the one directed to them at Mew-York, and the other at Morfolk, according to information received, after diligent inquiry, that they resided at that place : and it was held that as the holder did not know where the drawers *221lived, and had used due diligence to find out their residence, the notice was sufficient. In Ireland v. Kip, 11 Johns. Rep. 231. the court adopted this general rule, that where the parties reside in the same place or city, notice of the dishonour of bills or notes must be personal, or by leaving it at the dwelling house or place of business of the party, if absent ; but that if the party to be notified resides in a different place, then notice may be sent through the post-office to the post-office nearest to him. In the case of the Bank of Utica v. Demilt, (13 Johns. Rep. 432.) the notice was sent through the post office, directed to the defendant at Canandaigua, when he had resided at Ovid, in a different county, for several years, and there had not been due diligence used in making inquiries for his residence, and we held the notice bad.
In laying down the rule generally, in Ireland v. Kip, that the notice must be sent to the post-office nearest to the party, it was intended to render those notices useful, in conveying information to him; and it was presumed that the nearest post-office would best fulfil that object. That case did not call for any precise modification of the rule, and it was adverted to not as necessary to the decision, but as a general rule. If a notice be sent to the post office to which the party usually resorts for his letters, it would admit of no doubt that such notice would be good, although it was in a different town from that in which he resided. The facts in this case, unopposed by any evidence on the part of the defendant, justify the presumption that the defendant usually received his letters through the Greenbush post-office ; it appears that it was more convenient for him to do so ; and he has failed to show that he was in the habit of receiving letters at either of the Schodack offices. In the present case, the inquiries for the defendant’s place of residence were as diligent as can be reasonably required, and the information was such as to leave no doubt on the mind of the notary. Under the peculiar circumstances of the case, I consider the notice sufficient, and that the plaintiff is entitled to judgment.
Judgment for the plaintiff,